Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Routon, Attorney or Record, on March 2, 2022.

The application has been amended as follows: 

In the Specification:

	In paragraph [0026], line 4, “or both” has been deleted.
	In paragraph [0026], line 8, “or both” has been deleted.
	In paragraph [0026], line 13, “78” has been changed to -- 79 --.
	In paragraph [0026], line 13, “76” has been changed to -- 77 --.
In paragraph [0026], line 13, “77” has been changed to -- 76 --.
	In paragraph [0026], line 14, “79” has been changed to -- 78 --.

In the Claims:
In claim 1, line 9, -- member -- has been inserted after “airfoil”.

In claim 8, line 2, “the airfoil member” has been changed to -- the rotatable airfoil member --.
In claim 8, line 4, “the airfoil” has been changed to -- the rotatable airfoil member --.

The above changes to the specification at paragraph [0026], lines 4 and 8, have been made to correct inaccuracies. The other changes to the specification at paragraph [0026] have been made to correct juxtaposition of reference numerals.

The above changes to claims 1 and 8 have been made to correct indefinite claim language. The above change to claim 5 has been made to remove superfluous limitations.

Election/Restriction
Independent claims 1 and 8 are allowable. The restriction requirement among species, as set forth in the Office action mailed on April 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 21, 2021 is fully withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8 are directed to unobvious improvements over U.S. Patent Application Publication 2009/0074563 to McCaffrey. McCaffrey discloses an apparatus substantially as claimed as set forth in the previous Office Action. With regard to claim 1, McCaffrey does not disclose that the end of the rotatable airfoil member 24 or 36 defines two squealer tips integrally formed with the rotatable airfoil member such that the two squealer tips are blocked from moving radially relative to the rotatable airfoil member, the two squealer tips spaced apart from each other, wherein the abradable coating is applied to a radial outer tip of each of the two squealer tips, and the two squealer tips engage the wall of the gas turbine engine. With regard to claim 8, McCaffrey does not disclose that the first squealer member 38 is integrally formed with a first end of the rotatable airfoil member 24 or 36 so that the first squealer member is blocked from moving radially relative to the first end.

Claim 8 is directed to unobvious improvements over U.S. Patent Application Publication 2011/0158793 to Fritsch. Fritsch discloses an apparatus substantially as claimed as set forth in the previous Office Action. However, Fritsch does not disclose that the first squealer member .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/Christopher Verdier/Primary Examiner, Art Unit 3745